Wright J.,
dissenting. I must respectfully dissent from today’s majority opinion because I believe it misconstrues the language and intent of R.C. 145.02.
As the majority opinion indicates, R.C. 145.02 provides, in pertinent part, that any employee who is contributing to or receiving benefits from a firemen’s relief and pension fund “shall be excluded from membership in the public employees retirement system and shall be ineligible to make contributions or accrue benefits in the public employees retirement system.* * *” (Emphasis added.)
The majority concludes that the language found in this statute does not require the termination of a pre-existing membership in PERS of a person who contributes to PFDPF. Such a holding is untenable in the face of the clear intent and mandatory terms of the statute.
The majority is absolutely correct when it states that “[i]n construing a statute, it is this court’s primary duty to determine the intent of the legislature.” Black-Clawson Co. v. Evatt (1941), 139 Ohio St. 100, 22 O.O. 63, 38 N.E. 2d 403; State, ex rel. Myers, v. Bd. of Edn. (1917), 95 Ohio St. 367, 116 N.E. 516. But another rule of construction that is not mentioned by the majority is that a court, in interpreting a statute, should give effect to all of its terms and provisions. State, ex rel. Krauss, v. Lucas Cty. Liquor Licensing Bd. (1916), 93 Ohio St. 373, 113 N.E. 265.
Presumably, the General Assembly has for good and sufficient reason mandated that a public employee in the position of the appellee “shall be excluded from membership” (emphasis added) in PERS. This court, in Dorrian v. Scioto Conservancy Dist. (1971), 27 Ohio St. 2d 102, 56 O.O. 2d 58, 271 N.E. 2d 834, paragraph one of the syllabus, held that “[i]n statutory construction, the word ‘may’ shall be construed as permissive and the word ‘shall’ shall be construed as mandatory unless there appears a clear and unequivocal legislative intent that they receive a construction other than then-ordinary usage.” There being no clear or unequivocal legislative intent that *22gives “shall” any extraordinary meaning, this provision of the statute must be construed as mandatory.
I suggest that if the General Assembly had intended a permissive construction, it would have used the word “may,” or at the very least, placed limiting language in the statute, such as phraseology to the effect that the statute has no application to PFDPF members who were initially members of PERS. This, of course, is precisely the interpretation the majority is placing on the statute. But, in truth, the statute simply reads “excluded from membership,” without qualification.
A literal and reasonable reading of R.C. 145.02 indicates that the statute precludes a member of PFDPF from either establishing or continuing a membership in PERS. While such a holding may seem harsh, we should not be preoccupied with the wisdom of the social policy behind such legislation nor should we rewrite a statute to ameliorate a fact situation that may offend one’s sense of equity.
For the foregoing reasons, I dissent.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.